Citation Nr: 1625312	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether the reduction in the evaluation for dermatophytosis, onychomycosis, and calluses of the feet was proper.  

2. Entitlement to service connection for a bilateral foot disorder, to include frostbite residuals and numbness.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating for service-connected dermatophytosis, onychomycosis, and calluses of the feet from 60 percent to 30 percent, effective February 1, 2014.  In an August 2014 VA Form 9, the Veteran requested a Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in an August 2014 VA Form 9, the Veteran requested a Travel Board hearing.  Because he is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




